McGINLEY, Judge,
concurring.
I agree with the majority that where a transportation authority designates a transportation district, the Transportation Partnership Act requires that the governing body approve such a designation by means of an ordinance rather than a resolution. Therefore I concur in the result in this case. *671However, in view of the determination that the procedure by which this transportation district was established was fatally flawed, I would not reach the substantive question of the propriety of the method used by the authority’s consultants to determine the boundaries of the district, nor do I believe we should review the validity of the assessment formula.